Citation Nr: 0933931	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected non-Hodgkin's lymphoma.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to August 
1992.  Service in Vietnam is evidenced in the record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  In the July 2004 rating 
decision, the RO granted service connection for non-Hodgkin's 
lymphoma, evaluating the disorder as 100 percent disabling 
from May 13, 2003 through November 20, 2004 and 
noncompensably disabling from December 1, 2004 thereafter.
  
In January 2005, the Veteran expressed disagreement with the 
July 2004 rating decision to the extent that it found the 
disability noncompensable after December 1, 2004; he 
requested a review by a Decision Review Officer (DRO).  In 
December 2005, a DRO completed a de novo review of the 
Veteran's claim and provided him with a statement of the case 
which was unfavorable to the Veteran's claim.  
The Veteran perfected an appeal with the filing of a 
substantive appeal (VA Form 9) in January 2006.  

The Veteran and his representative presented testimony in 
support of the Veteran's claim at an April 2007 hearing at 
the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
Veteran's claims folder.  The Veteran subsequently submitted 
evidence directly to the Board, with a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

In July 2007, the Board remanded the Veteran's claim for 
further evidentiary development.  As will discussed in detail 
below, such development has taken place, and the Veteran's 
claim has been returned to the Board for further 
adjudication.  



Issues not on appeal

In a September 2006 rating decision, the RO confirmed and 
continued 10 percent ratings assigned for a right knee 
disability, status post partial medial meniscectomy; a left 
knee disability with instability; and status post excision 
actinic keratoses and basal cell carcinomas; granted separate 
10 percent disability ratings for right and left knee 
osteoarthritis with limitation of motion; denied the 
Veteran's claim to reopen a previously denied claim for 
service connection for a left shoulder disability; denied the 
Veteran's claim for compensation for a "suspicious node in 
his chest"; and denied the Veteran's claim for special 
monthly compensation.  

In an August 2007 rating decision, the RO denied the 
Veteran's claim for service connection for depression, 
claimed as secondary to service-connected disabilities.  

To the Board's knowledge, the Veteran has not disagreed with 
those decisions, and therefore, those issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The Veteran was diagnosed with non-Hodgkin's lymphoma on 
May 13, 2003 and underwent radiation treatment for the 
disease from April 26, 2004 to May 19, 2004.  

2.  The competent medical evidence of record does not reflect 
that there has been a recurrence of the Veteran's non-
Hodgkin's lymphoma after December 1, 2004.  

3.  For the period from December 1, 2004 to the present, the 
Veteran's non-Hodgkin's lymphoma, in remission, was 
manifested by subjective complaints of fatigue which did not 
result in periods of incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  

4.  The competent and other medical evidence of record 
reflects that a right inguinal surgical scar associated with 
the Veteran's service-connected non-Hodgkin's lymphoma is 
tender and painful.  

5.  The evidence does not show that the Veteran's service-
connected non-Hodgkin's lymphoma is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
Veteran's service-connected non-Hodgkin's lymphoma are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.117, Diagnostic Code 7715 (2008).

2.  The criteria for a separate 10 percent disability rating 
for the Veteran's right inguinal scar under Diagnostic Code 
7804 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased (compensable) disability 
rating for service-connected non-Hodgkin's lymphoma.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As was noted in the Introduction, the Board's July 2007 
remand requested that the Agency of Original Jurisdiction 
(AOJ): provide the Veteran with notice which complied with 
the provisions of the Veterans Claims Assistance Act of 2000 
(the VCAA), contact the Veteran and request that he furnish 
or identify any medical records pertaining to his service-
connected non-Hodgkin's lymphoma, and obtain any records so 
identified and associate such with the Veteran's claims file.  
The AOJ was then to readjudicate the Veteran's claim.  

A VCAA letter from the AOJ dated August 2, 2007 requested 
that the Veteran furnish or identify any medical records 
associated with the Veteran's service-connected non-Hodgkin's 
lymphoma.  The Veteran's claim was subsequently readjudicated 
in a May 2008 supplemental statement of the case (SSOC).

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remand.  See Stegall, 
supra.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 18, 2004 and increased ratings in the 
aforementioned August 2007 letter.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the February 2004 and 
August 2007 letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letters informed the 
Veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records to include "records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  

The Board notes that the February 2004 and August 2007 
letters specifically requested of the Veteran:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As noted above, the Veteran was provided specific notice of 
the Dingess decision in the August 2007 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as medical 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the present case.  
According to VA Office of General Counsel, because this 
matter concerns an appeal from an initial rating decision 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

In any event, it is clear from the Veteran's hearing 
testimony that he is aware of what evidence is required to 
establish his claim.  He testified extensively as to the 
effect that his service-connected disability had on his daily 
activities, his employment  and on the quality of his life.

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, private medical records 
and has provided him with examinations performed by QTC 
Medical Services, Inc. in March 2004 and October 2005.  See 
38 C.F.R. § 3.159(c) (4).  

Concerning the March 2004 and October 2005 QTC examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are more than adequate, as the 
examiners considered all of the pertinent evidence of record, 
to include the Veteran's private treatment records and 
statements by the Veteran.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  See 38 C.F.R. §§ 3.159(c)(4), 4.2 (2008).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he presented evidence and 
testimony at a VA Travel Board hearing before the undersigned 
at the Boston RO. 

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

Under Diagnostic Code 7715, non-Hodgkin's lymphoma with 
active disease or during a treatment phase warrants a 100 
percent evaluation.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by VA 
examination. If there has been no local recurrence or 
metastasis, then a rating shall be based on residuals. 

A note following Diagnostic Code 7715 states that for non-
Hodgkin's lymphoma the 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures. 
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  The note also provides that, if 
there had been no local recurrence or metastasis, then the 
condition is to be rated on the basis of residuals. Any 
change shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore. The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2008).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2Vet. 
App. 625, 629 (1992).  

Diagnostic Code 7715 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (non-Hodgkin's lymphoma).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code should 
be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7715, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.



Analysis

Initial matter - the propriety of the reduction in rating

The Veteran's service-connected non-Hodgkin's lymphoma has 
been rated 
100 percent disabling from May 13, 2003, the date of service 
connection, to November 30, 2004; and zero percent 
thereafter.  The reduction was done via the July 2004 RO 
rating decision which forms the basis for this appeal.     

The Veteran's representative has asserted that the Veteran's 
disability rating was improperly reduced because he was not 
provided an examination to determine the nature and severity 
of his service-connected non-Hodgkin's lymphoma and resulting 
residuals before the reduction.  See the February 2007 
Statement of the Veteran's Accredited Representative (VA Form 
646) and August 2009 Informal Hearing Presentation.  

However, of record at the time of the ratings reduction was 
the report of a March 2004 QTC examination, prior to 
radiation treatment for the disease in April and May 2004.  
Also of record are medical treatment reports which document 
the disease and treatment during 2004.  

The March 2004 QTC examination described the only objective 
finding as right lymphadenopathy; also noted were subjective 
complaints of fatigue and inguinal node discomfort.  An April 
2004 private treatment record from G.C., M.D. reflects that 
the Veteran was asymptomatic, noted no symptoms concerning 
his right inguinal node and that he had a "good energy 
level".  See an April 2004 private treatment record from 
G.C., M.D.  Additionally, a June 2004 letter from P.M.M., 
M.D. reflects that the Veteran underwent radiation to his 
right inguinal femoral region from "mid April through mid 
May" 2004, no reference was made to any objective findings.  
See a June 2004 private treatment record from P.M.M., M.D.  
There are no subsequent medical reports, prior to the ratings 
reduction in November 2004.   

In short, the medical evidence, to include the March 2004 
fee-basis VA examination and the private medical treatment 
reports, indicates that medical treatment was discontinued in 
May 2004 and that the Veteran's non-Hodgkin's lymphoma was 
asymptomatic after such treatment.

The Board adds that pursuant to 38 C.F.R. § 3.105(e) the 
Veteran was properly notified of the reduction in the 
assigned rating as of December 1, 2004.  In a letter dated 
July 12, 2004, the VA "Tiger Team" in Cleveland, Ohio 
informed the Veteran of the assignment of ratings and the 
amounts of monetary benefits he would receive as of certain 
dates.  This included information that the disability rating 
would be reduced to zero percent as of December 1, 2004 and 
that his benefits would accordingly be reduced to zero as of 
that date.

Accordingly, the reduction from the 100 percent rating to 
zero percent six moths after the discontinuance of radiation 
treatment was properly done pursuant to Diagnostic Code 7715, 
with additional consideration of 38 C.F.R. § 3.105(e).  
 
Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, if there has 
been no local recurrence or metastasis, rate on residuals.  
See 38 C.F.R. § 4.118, Diagnostic Code 7715, Note (1).

The medical evidence of record indicates that the Veteran's 
service-connected non-Hodgkin's lymphoma is in remission and 
there has been no recurrence of the disease at any time since 
radiation treatment was discontinued on May 19, 2004.  See a 
March 2005 statement from P.C.H., M.D. and August 2005 
statements from A.D., M.D. and P.M., M.D..    

Although the Veteran does not dispute that the non-Hodgkin's 
lymphoma is currently in remission, he contends that it is 
not cured and that the disease may reoccur.  See the 
Veteran's January 2006 substantive appeal and the VA hearing 
transcript at page 10.  He notes that that his service-
connected non-Hodgkin's lymphoma is closely monitored and 
that he has up to seven appointments per year with several 
different private physicians concerning this disease.  See 
the hearing transcript at pages 14-15 and an April 2007 
statement from the Veteran's spouse.  

The Board has no reason to doubt the Veteran's statements.  
Indeed, the October 2005 QTC examiner noted that the 
Veteran's condition is monitored constantly for recurrence.  
However, the Veteran's treatment records reflect that while 
the Veteran's service-connected non-Hodgkin's lymphoma  is 
not cured,  it is in remission.  The disease process, 
according to the medical evidence, is not active.   
As such, the disability itself is properly rated 
noncompensably disabling.

The Board will proceed to rate the Veteran's non-Hodgkin's 
lymphoma based on residuals pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7715.  

The Veteran has asserted that he suffers from subjective 
symptoms such as decreased libido, depression, anxiety and 
fatigue secondary to his service-connected non-Hodgkin's 
lymphoma.  See the Veteran's January 2006 Notice of 
Disagreement and the VA hearing transcript at page 15 and 18-
20, as well as the April 2007 statement from the Veteran's 
spouse.  

It is clear from the medical evidence of record that there 
are no physical effects from the disease or its treatment 
(aside form a scar, which will be addressed separately 
below).  In particular, the Veteran has never been treated 
for or diagnosed with erectile dysfunction; rather he 
complains that he has experienced a decreased interest in 
sex.  Moreover, chronic fatigue syndrome and depression have 
not been diagnosed.  Indeed, as has been noted elsewhere in 
this decision, the RO denied the Veteran's claim for service 
connection for depression secondary to non-Hodgkin's lymphoma 
because the Veteran has not been diagnosed with depression.

Even assuming for the sake of argument that erectile 
dysfunction, depression and/or chronic fatigue syndrome 
exist, none of them is of such severity to warrant a 
compensable disability rating.

Erectile dysfunction is rated by analogy to deformity of the 
penis.  See 38 C.F.R. § 4.20 (2008).  Diagnostic Code 7522 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  No other disability rating is 
provided by this diagnostic code.  The provisions of 38 
C.F.R. § 4.31 indicate that in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide for a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown. Absent deformity of the penis, a 
noncompensable rating would be assigned for erectile 
dysfunction.

Depression with symptoms which are not severe enough to 
interfere with occupational or social functioning or to 
require continuous medication warrants a zero percent rating.  
See 38 C.F.R. § 4.130.  Here, the Veteran holds a responsible 
position as an educator, and there is no evidence that he has 
been prescribed medication for depression.  Indeed, as has 
been alluded to above depression has not been diagnosed. 

Pursuant to 38 C.F.R. § 4.88a, Diagnostic Code 6354 (2008), a 
10 percent evaluation is warranted for chronic fatigue 
syndromes which wax and wane but result in periods of 
incapacitation of at least 1 but less than 2 weeks total 
duration per year, or; symptoms controlled by continuous 
medication.  The condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  

The competent medical evidence of record is devoid any 
instances of physician-ordered bed rest resulting from 
treatment for the Veteran's non-Hodgkin's lymphoma.  While 
the Board notes that he Veteran testified that he missed six 
weeks of work between February 2006 and April 2007 because of 
his service-connected non-Hodgkin's lymphoma, such lost time 
was due to medical appointments, rather than fatigue.  See 
the VA hearing transcript at page 21.  

Accordingly, the Board finds that the Veteran's claimed 
residuals of his service-connected non-Hodgkin's lymphoma, 
specifically decreased libido, depression and fatigue, are 
not compensably ratable for VA purposes.  

For these reasons, the Board finds that a noncompensable 
rating has been properly assigned. 

Esteban consideration

The Board observes that 38 C.F.R. § 4.25 (2008) provides that 
separate disabilities arising from a single disease entity 
are to be rated separately.  See also Esteban v. Brown, 6 
Vet. App. 259 (1994) [a Veteran is entitled to separate 
disability ratings if symptomatology associated with of a 
service-connected disability is distinct and separate].  
However, the Board believes that the specific provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7715, Note (1) control in 
this case because the specific (§ 4.118) trumps the general 
(§ 4.25).  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

At the April 2007 VA hearing and in the Veteran's submitted 
statements, the Veteran asserted that the residuals of his 
service-connected non-Hodgkin's lymphoma include a right 
inguinal scar resulting from an April 2003 biopsy of a lymph 
node for pathological tests.  See the April 2007 VA hearing 
transcript 
at page 7.  Additionally, the October 2005 QTC examiner noted 
the Veteran's report of  "a binding sensation" in the 
Veteran's right groin.  Given the Veteran's testimony and the 
above-mention treatment records which documented pain and 
discomfort in the area of the scar, the Board finds that a 
separate evaluation for the Veteran's right inguinal scar is 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Accordingly, a separate 10 percent rating is warranted for 
the Veteran's right inguinal scar from April 24, 2003 to the 
present.  Ten percent is the maximum rating available under 
Diagnostic Code 7804.  

Fenderson consideration

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found; a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

As has been discussed above, staged ratings are already in 
effect for the Veteran's service-connected non-Hodgkin's 
lymphoma.  The RO has rated the Veteran's disability 100 
percent disabling from the date of the original diagnosis of 
non-Hodgkin's lymphoma (May 13, 2003) to approximately six 
months after his radiation treatments for the disease were 
discontinued (November 30, 2004) and noncompensably disabling 
from December 1, 2004 to the present, pursuant to the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7715.  

The Board has little to add to its previous discussion as to 
the reasons for the ratings reduction from 100 percent to 
noncompensably disabling.  As has been noted above, there is 
no competent medical evidence that the disease has recurred 
or that the Veteran has undergone further radiation or other 
medical treatment for non Hodgkin's lymphoma after May 2004.  
Accordingly, the 100 percent disability rating was properly 
reduced after November 30, 2004, approximately six months 
after the Veteran's radiation treatments were discontinued in 
May 2004.  There is no competent medical or other evidence 
which would allow for the assignment of a compensable 
disability rating at any time after December 1, 2004.  

Based on the record, the Board finds that a 100 percent 
disability rating was properly assigned from May 13, 2003 to 
November 30, 2004 pursuant to the provisions of Diagnostic 
Code 7715 and that a noncompensable rating was correctly 
assigned from December 1, 2004 onward.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  The Veteran's contentions have 
been limited to those discussed above, i.e., that his non-
Hodgkin's lymphoma should not be rated noncompensably 
disabling since it is not cured.  See Brannon v. West, 12 
Vet. App. 32 (1998) [while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant].  
Moreover, the Veteran has not identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful.  

The record demonstrates that the Veteran has not required 
hospitalization as a result of his non-Hodgkin's lymphoma and 
resulting residuals.  Further, as indicated above, while the 
Veteran has missed work to attend medical appointments, the 
Veteran has not contended that his service-connected non-
Hodgkin's lymphoma has interfered with his ability to obtain 
and maintain employment.  In fact, the Veteran testified that 
he works as a high school athletic director during the school 
year and as a Director of Adult Education and Recreation in 
the summer.  See the VA hearing transcript at pages 13-15.  

Moreover, there is no unusual clinical picture presented, or 
is there any other factor which takes the disability outside 
the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's non-Hodgkin's lymphoma presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).

Conclusion

In summary, for reasons and based discussed above the Board 
finds that the Veteran's disability has been properly rated 
by the RO, with the exception that a separate 10 percent 
rating is assigned under Diagnostic Code 7805 for the biopsy 
scar.  To that extent only, the appeal is allowed.



ORDER

Entitlement to an increased (compensable) disability rating 
for residuals of service-connected non-Hodgkin's lymphoma 
after December 1, 2004 is denied.  

Entitlement to a separate 10 percent disability rating under 
Diagnostic Code 7804 for a painful scar associated with the 
Veteran's service-connected non-Hodgkin's lymphoma is 
granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


